Me. Justice del ToRO
delivered the opinion of the court.
This, is an action of ejectment. In her complaint Maria Loreto Maldonado Colón alleged that she was the owner of it certain rural property of 25 cuerdas of land by inheritance from her father, Bruno Maldonado, and that the defendants were in possession of the same unlawfully. In their answer the defendants denied certain allegations of the complaint,, alleged as new matter that Bruno Maldonado had sold the said property in 1888 and pleaded prescription, as a special defense.
*279Documentary and oral evidence was introduced by both parties at tbe trial and on December 3, 1915, tbe court rendered judgment in favor of tbe defendants. From tbat judgment tbe plaintiff took tbe present appeal.
Tbe evidence was contradictory regarding tbe sale of tbe property by tbe father of tbe plaintiff to Dionisio Duran. Some of tbe witnesses testified that tbe said sale was made and others tbat Bruno Maldonado only leased bis property. From tbe statement of tbe case and the opinion of tbe trial court it appears tbat tbe conflict was not decided expressly, tbe court having based its judgment on tbe special defense set up by tbe defendants.
It was shown in effect at tbe trial tbat on April 15, 1898, Dionisio Duran y Figueroa brought a proceeding in tbe now extinct court of first instance of Ponce to prove tbe possession of a certain rural property of 25 cuerdas situated at a place known as “Seto” in tbe ward of Montes Llanos of the municipal district of Ponce, or tbe identical property claimed by tbe plaintiff as belonging to her. By an order of August 28, 1898, tbe court approved tbe possessory title proceeding and it was recorded in tbe registry of property on September 29 of the same year. By a public instrument of September 3, 1898, Dionisio Durán sold tbe property to Pedro Auffant, reserving tbe right to repurchase tbe same, and according to an entry made in tbe registry on December 19, 1902, tbe sale was consummated. Auffant was in possession of tbe property publicly, peacefully, in good faith and by virtue of tbe said title by purchase; and sold the property by public deed to tbe defendants in 1914, tbe sale having been recorded in tbe registry of property on June 18, 1914. Neither tbe plaintiff nor her predecessor in title, Bruno Maldonado, was ever absent from tbe Island of Porto Rico. Tbe action of ejectment was brought on June 1, 1915;
There is absolutely no question as to tbe good faith of Auffant and‘the time be was in possession of tbe property which be sold to tbe defendants, but the appellant contends *280that the title by which Auffant acquired the property is not the “just title” required by law in order to acquire title by prescription. The appellant’s contention has been decided against him by this court in the case of Teillard v. Teillard et al., 18 P. R. R. 546, cited by the trial court.
Auffant did not purchase from a person who had been in possession of the property merely, but from one who in a possessory tithe proceeding prosecuted according to law had proved his possession as owner. Since 1898 the possession of the property, whether in good or bad faith, had been approved by the court and recorded in the registry in favor of Dionisio Duran. Acting in good faith and taking' title from one who was not only in material possession of the property as owner, but who had established that fact according to law, Auffant entered into possession in the said year and remained in possession for sixteen years, or until 1914, when he sold the property to the defendants.
According to section 1853 of the Civil Code, a just- title is understood to be one which legally suffices to transfer the ownership or property right the prescription of which is in question, and in our opinion the title held by Duran when he sold the property to Auffant was apparently a just title sufficient to transfer the ownership of the properly sold.
It will be urged that possession in such circumstances is recorded without prejudice to third persons having better rights. This is so in fact and all who take title from persons holding possessory titles acquired by virtue of the proceeding prescribed by the Mortgage Law subject themselves to the risk that a third person having a better right to the property may appear later. But such risk is incurred only during the time that the rights of the purchaser are not validated by prescription. When ten years have expired as to persons present and twenty years as to persons absent, a purchaser who has acted in good faith has a title superior to that of any other person who may appear. Sections 1858 and 1859 of the Civil Code.
*281In view of tlie foregoing and without entering upon a ■discussion of tlie exceptions taken by tlie plaintiff to tlie •evidence at tlie trial, which are unimportant, we are of the opinion that the judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.